ENTRY ORDER¶ 1. Respondent John Canney, III, is an attorney licensed to practice law in Vermont. On May 30, 2017, respondent was placed on interim suspension status based on his admission, in the U.S. District Court for the District of Vermont, that he willfully filed false individual and corporate tax returns in violation of 26 U.S.C. § 7206(1). This Court found clear and convincing support for the conclusion that respondent violated the Vermont Rules of Professional Conduct and that he posed a substantial threat of serious harm to the public. His license to practice law was suspended pending final disposition of a disciplinary proceeding in accordance with Administrative Order 9, Rule 18(B).¶ 2. On July 2, 2018, respondent submitted an affidavit pursuant to A.O. 9, Rule 19, resigning from the bar of the Vermont Supreme Court. His affidavit complies with the requirements of A.O. 9, Rule 19(A)(1)-(4). In accordance with A.O. 9, Rule 19(B), Disciplinary Counsel submitted a Statement of Additional Facts for Consideration in Any Future Reinstatement Proceeding. Respondent has not objected to Disciplinary Counsel's statement of facts.¶ 3. We accept respondent's affidavit of resignation and he is disbarred on consent pursuant to A.O. 9, Rule 19. Respondent's disbarment is effective as of May 30, 2017, the date that he was placed on interim suspension status.Respondent John Canney III, Esq. is disbarred on consent under Administrative Order 9, Rule 19, effective May 30, 2017.